By the Court,

Lewis, J. alone.
The only case of sequestration known to the civil law, is when two persons, or more, lay claim to the same property. In this case, the judge orders that, pendente lite, the property in dispute shall remain in the hands of sequestrators.
According to the laws of Spain, when a creditor proves his demand, and shows, to the satisfaction of the judge, that the debtor is wasting his goods, so that there is danger that, without some summary relief, the property, of the debtor will be destroyed or removed out of the reach of the creditor, before, in the ordinary course of *80business, judgment may be obtained, the judge orders the debtor’s property to be sequestered, unless he gives surety to the creditor.
This sequestration is not a proceeding in rem. It creates no lien in favour of the person who obtains it. It is not always an orignal process : it is a mere provisional order, which may be had at any stage of the suit, and the judgment that intervenes is against the estate of the debtor generally, not more against the sequestered property than against any other part of it. It consequently creates no lien, no privilege.
Motion Granted.